UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1100



RICHARD W. MADDEN, SR.; LORI M.        MADDEN;
TIERA R. MADDEN; AMANDA K. MADDEN,

                                          Plaintiffs - Appellants,

          versus

JESSICA L. STEWART; GERRI ANN DAVIS; HONEA
PATH POLICE DEPARTMENT; JIMMY KING,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Anderson. R. Bryan Harwell, District Judge.
(CA-03-3458-27-8)


Submitted:   May 27, 2005                  Decided:   June 14, 2005


Before WILKINSON and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard W. Madden, Sr., Lori M. Madden, Tiera R. Madden, Amanda K.
Madden, Appellants Pro Se. James Victor McDade, John Michael
O’Rourke, DOYLE, O’ROURKE, TATE & MCDADE, PA, Anderson, South
Carolina, for Appellees Honea Path Police Department and Jimmy
King.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Richard W. Madden, Sr., Lori M. Madden, Tiera R. Madden,

and Amanda K. Madden appeal the district court’s order adopting the

recommendations of the magistrate judge and dismissing their action

under 42 U.S.C. § 1983 (2000).           We have reviewed the record and

find no reversible error.       Accordingly, we affirm for the reasons

stated   by    the   district   court.     See   Madden   v.   Stewart,   No.

CA-03-3458-27-8 (D.S.C. Dec. 22, 2004).            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                   AFFIRMED




                                   - 2 -